Ethpjdge, J.,
delivered the opinion of the court.
Charles Reed filed suit against the Illinois Central Railroad Company in a justice of the peace court in the city of Jackson for the killing of one horse, and recovered judgment against the company. An appeal was taken to the circuit court, where the case was tried de novo, and resulted in a judgment against the railroad company for the sum of one hundred dollars, from which judgment the company appeals here. It appears that the horse was killed near the station of Tougaloo, in Hinds county, Miss., on the night of January 1, 1915. The plaintiff produced proof sufficient to show that the horse was killed by the train of the appellant and made out a ease under the prima facie negligence statute. The defendant introduced its engineer, who testified that on the night of the injury he was in charge of the passenger train of the company and struck a horse about a mile this side of Tougaloo station; that the injury occurred just north of the station board, and that he was running about thirty-five miles an hour, and that Tougaloo was a flag stop, and that it was misting rain that night; that he had an acetylene headlight, which is next to an electric headlight in power; that this light does not throw light as far as the electric headlight, but *553is next to it in capacity, and that the light in nse by the train did not throw a light under then conditions over about fifty to fifty-five feet so that he could see an object distinctly; that when it was not raining it would throw a light about two hundred and fifty feet, and that under conditions existing that night it would take between two hundred and fifty and three hundred feet to bring the train to a stop; that his train was properly equipped with other appliances and was in perfect condition; that when he first saw the horse it was standing in the middle of the track between the rails, and when first seen was about fifty feet in front of the locomotive; that he was looking ahead; that it was a very good roadbed and straight track, slightly upgrade, but after seeing the horse he tried to prevent striking- it, but the brake took hold, but not in sufficient time to stop the train. There was conflicting evidence as to the value of the horse, the value ranging from seventy-five dollars to one hundred and fifty dollars. The trial judge gave a peremptory instruction as to the liability in favor of the plaintiff and submitted the question of value to the jury; and this peremptory instruction of liability is complained of as error. The court also refused instructions for the defendant on the questions as to its liability.
Section 1, chapter 153, Laws of 1912, reads as follows:
“Be it enacted by the legislature of the state of Mississippi, that all railroad companies, operating or doing business in this state, are hereby required to equip and maintain each and every locomotive used by such companies to run on its main line, between sunset and sunrise, with a good and sufficient headlight, which shall consume not less than three hundreds watts at the arc, and with a reflector not less than eighteen inches in diameter, and to keep the same in good condition. The word ‘main line,’ as used herein, means all portions of the railway line not used as yards, spurs and side tracks. ’ ’
*554And a violation of the act is made a misdemeanor. A similar statute to this in G-eorgia was upheld by the United States supreme court in the case of Atlantic Coast Line R. Co. v. Georgia, 234 U. S. 280, 34 Sup. Ct. 829, 58 L. Ed. 1312. And the proof shows that an electric headlight was a more efficient headlight than the one used in the operation of the train at the time in question. The proof on the part of plaintiff also shows that the train stopped that night at Tougaloo, and this is not disputed by the defendant.
Taking all the facts in the record, we think it is manifest that the railroad company was liable for the value of the animal in question. The statute is mandatory, and, we think, is a reasonable police regulation, and that it was the duty of the railroad company to have its road equipped with this light as required by law.
Under our statute (section 1985 of the Code), commonly called the prima-facie statute, there was a prima-facie case of negligence.
The defendant undertook to overcome the prima-facie case, and in this attempt it was undisputed that the company was violating the headlight statute, and there was no attempt to prove that the animal would have been killed if the locomotive had been equipped with an electric headlight. This being the case, the defendant did not meet the prima-facie case. It further appears from the evidence in the case that the train was being operated at too great a rate of speed for the character of headlight used.
Taking the record as a whole, there was no error, and the judgment is affirmed.

Affirmed.